Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,673760. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove a limitation from claim 1 of the patented case (underlined below) to make it broader (claim 1 of instant case) as in the instant plus claim 2. And therefore rejected accordingly. 
 
Instant App 16/876,784
USP 10,673,760
1. (New) A flow classifier, comprising: a memory comprising instructions; and a processor in communication with the memory, wherein the processor is 
receiving a service chain selection and control policy, wherein the service chain selection and control policy comprises a service chain identifier and a correspondence between a service chain and a hash quantity; 
hashing, according to the hash quantity, a service flow corresponding to the service chain identifier to obtain multiple subflows; 
adding the service chain identifier and hashing factors to packets of the subflows, wherein different subflows correspond to different hashing factors; and sending the packets of the subflows, after the service chain identifier and the hashing factors have been added, to a forwarding device.
  

2. (New) The flow classifier according to claim 1, wherein the method further comprises: 

in a first time segment, adding a same hashing factor to packets of a same session of a same user, so that the packets of the same session of the same user are allocated to a same subflow, and add the service chain identifier to the packets of the subflow.  

4. (New) The flow classifier according to claim 2, wherein the service chain selection and control policy further comprises a status flag, wherein the status flag is used to indicate a before-expansion state or an after-expansion state, wherein the expansion is used to 2Application No. 16/876,784Response to Notice to File Missing Parts indicate that a quantity of value-added service devices of a same type increases; and wherein the method further comprises: 
adding the status flag indicating the before- expansion state, to a session that already exists before the expansion, adding a hashing factor used by the existing session before the expansion, to packets of the existing session that are generated after the expansion, and adding the status flag indicating the after-expansion state, to a session created after the expansion.


 receiving a service chain selection and control policy, wherein the service chain selection and control policy comprises a service chain identifier and a correspondence between a service chain and a hash quantity;
 hashing, according to the hash quantity, a service flow corresponding to the service chain identifier to obtain multiple subflows; 
adding the service chain identifier and hashing factors to packets of the subflows, wherein different subflows correspond to different hashing factors; and sending the packets of the subflows, after the service chain identifier and the hashing factors have been added, to a forwarding device; 


wherein the hashing, according to the hash quantity, the service flow corresponding to the service chain identifier to obtain multiple subflows comprises: in a first time segment, adding a same hashing factor to packets of a same session of a same user, so that the packets of the same session of the same user are allocated to a same subflow, and adding the service chain identifier to the packets of the subflow.

3. The flow classifier according to claim 1, wherein the service chain selection and control policy further comprises a status flag, wherein the status flag is used to indicate a before-expansion state or an after-expansion state, wherein the expansion is used to indicate that a quantity of value-added service devices of a same type increases; and wherein the method further comprises:
 adding the status flag indicating the before-expansion state, to a session that already exists before the expansion, adding a hashing factor used by the existing session before the expansion, to packets of the existing session that are generated after the expansion, and adding the status flag indicating the after-expansion state, to a session created after the expansion.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 are/is rejected under 35 U.S.C. 103(a) as being unpatentable over Moisand et al (20150092551 A1) hereinafter Moisand in view of Ganesh et al (20140372567 A1) hereinafter as Ganesh.
	Regarding claim(s) 1, Moisand discloses a flow classifier, a memory comprising instructions; and a processor in communication with the memory, wherein the processor is configured to execute the instructions to facilitate the flow classifier carrying out a method comprising (Fig(s). 1-3, abstract), wherein: 
receiving a service chain selection and control policy  (Fig(s).1, 3, UE receives packet flows from flow classifier in this case gateway 8, see also ¶ 3-5, 6-8), 
wherein the service chain selection and control policy comprises a service chain identifier (Fig(s). 1 ref. 14, ¶ 45-46) and a correspondence between a service chain and a hash quantity (Fig(s). 47-48); 
hashing, according to the hash quantity, the service flow corresponding to the service chain identifier to obtain mulitiple subflows (¶ 47). Moisand discloses in general a hashing of a service flow without explicit disclosure of hashing factors, however Examiner asserts that hashing factors is defined as users preferences for particular flows within a given system.
Moisand fails to disclose adding the service chain identifier and hashing factors to packets of the subflows, wherein different subflows correspond to different hashing factors; and sending the packets of the subflows, after the service chain identifier and the hashing factors have been added, to a forwarding device.
Ganesh discloses service chain identifier and hashing factors (¶ 48, 77) to packets of the subflows (¶ 77, 79), wherein different subflows correspond to different hashing factors (Fig(s). 5, ¶ 49-52, 93); and the transmitter is configured to send the packets of the subflows after the service chain identifier and the hashing factors are added, to a forwarding device (Fig(s). 3-6, 12A).  
Hashing of subflows allows for a user defined data map of packets for arbitrary size data that accelerate database lookup.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Ganesh within Moisand, so as to enhance overall network performance by increasing database lookup.

Allowable Subject Matter
Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 5,10,15 and their respective dependents is/are allowed.
The prior art fails to disclose a logical service chain definition comprising information about at least one type of value-added service device that a service chain passes through, the service chain comprises at least one forwarding device that a service flow passes through and value-added service devices that the service flow passes through, the service chain has a service chain identifier, the service chain corresponds to the hash quantity, the hash quantity is used to indicate a quantity of subflows that the service flow passing through the service chain is hashed into, and different subflows correspond to different hashing factors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411